--------------------------------------------------------------------------------

 
Exhibit 10.2
 


GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT ("Guaranty Agreement"), dated as of August 31, 2010, is
executed and delivered by Richard J. Kurtz, an individual ("Guarantor") to BANK
OF AMERICA, N.A., as ("Lender") under the Loan and Security Agreement, as
follows:


Definitions


The following terms shall have the following meanings wherever used in this
Guaranty Agreement:


“Borrower” means Lapolla Industries, Inc., a Delaware corporation.


“Full Payment” has the meaning specified in the Loan and Security Agreement.


“Guaranteed Obligations” means the Obligations from time to time owing by
Borrower to Lender under or in respect of the Term Loan, including without
limitation, all unpaid principal and accrued interest thereunder and all costs,
fees and expenses owing by Borrower to Lender with respect thereto.


“Guarantor” has the meaning specified in the introductory paragraph hereof.


“Guaranty Agreement” has the meaning specified in the introductory paragraph
hereof.


“Lender” has the meaning specified in the introductory paragraph hereof..


“Loan and Security Agreement” means the certain Loan and Security Agreement,
dated as of August 31, 2010, between Borrower and the Lender (as such agreement
may be renewed, extended, amended, restated, amended and restated, supplemented,
increased, restated, replaced or otherwise modified from time to time).


“Obligations” means the "Obligations" as defined by the Loan and Security
Agreement (which definition is incorporated herein by reference), which includes
but is not limited to the Guaranteed Obligations.


“Term Loan” means the “Term Loan” as defined by the Loan and Security Agreement
(which definition is incorporated herein by reference), which includes but is
not limited to the Guaranteed Obligations.


Other terms defined in the Loan and Security Agreement, wherever used herein,
unless otherwise defined herein, shall have the same meanings in this Guaranty
Agreement as are provided by the Loan and Security Agreement, and each of such
definitions hereby is deemed to be incorporated herein by reference.  Guarantor
expressly acknowledges that he has read and is familiar with all such
incorporated definitions and agrees that incorporation of same herein shall be
deemed to have the same effect and enforceability herein as though each of such
incorporated definitions is set forth herein at length.

 
GUARANTY AGREEMENT - Page 1

--------------------------------------------------------------------------------

 
 
R E C I T A L S:


A.           Borrower and Lender have executed and entered into the Loan and
Security Agreement, which (among other things) provides for Loans by Lender to
Borrower and for the issuance of Letters of Credit on the terms and conditions
prescribed therein.


B.           This Guaranty Agreement is required by the Loan and Security
Agreement and Guarantor's execution and delivery hereof is a condition (among
other conditions) to the making of the Loans and the issuance of the Letters of
Credit.


C.           Guarantor owns a majority of the issued and outstanding Equity
Interests of Borrower and has determined that (i) Guarantor will directly and
indirectly benefit from the availability of financing to Borrower under the Loan
and Security Agreement and the other transactions evidenced by and contemplated
by the Loan Documents, (ii) Guarantor will benefit, directly and indirectly,
from executing and delivering this Guaranty Agreement and (iii) it is in
Guarantor's best interest to execute and deliver and, if called upon to do so,
to perform his obligations under this Guaranty Agreement..


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Guarantor hereby agrees as follows:


1.            Guaranty of Guaranteed Obligations.  This Guaranty Agreement is
executed by Guarantor pursuant to the Loan and Security Agreement and is for the
benefit of Lender.  As an inducement to Lender to enter into the Loan Documents
and make the Term Loan and extend credit and other financial accommodations to
Borrower under the Loan Documents, for value received, Guarantor hereby
unconditionally, irrevocably and absolutely guarantees to Lender the prompt and
Full Payment of the Guaranteed Obligations when due or declared to be due and at
all times thereafter.
 
2.            Nature of Guaranty.  This Guaranty Agreement is and shall be an
absolute, unconditional, irrevocable and continuing unlimited guaranty of
payment, and not solely of collection.  Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan and
Security Agreement and the other Loan Documents, without setoff or counterclaim,
and regardless of any Applicable Law now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of Lender with respect
thereto.  The Guaranteed Obligations may be increased, reduced or paid in full
at any time and from time to time without affecting the liability or obligation
of Guarantor under this Guaranty Agreement with respect to all Guaranteed
Obligations, whenever incurred or arising.  All Guaranteed Obligations now or
hereafter arising shall be conclusively presumed to have been made or acquired
in acceptance hereof.  Guarantor shall be liable, jointly and severally, with
Borrower and any other Person now or hereafter obligated in respect of the
payment of the Guaranteed Obligations, or any portion thereof.  It is the
intention of Guarantor and Lender and that Guarantor's liabilities and
obligations hereunder shall not be discharged except by Guarantor's Full Payment
of such liabilities and obligations and then only to the extent of such payment
(to the extent not otherwise satisfied by Borrower or any other Person now or
hereafter obligated in respect of the Guaranteed Obligations).
 
3.             Representations and Warranties.  Guarantor hereby represents and
warrants to Lender as follows:
 
(a)           This Guaranty Agreement is a legal, valid and binding obligation
of Guarantor, enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally.

 
GUARANTY AGREEMENT - Page 2

--------------------------------------------------------------------------------

 
 
(b)           Guarantor has filed all federal, and all material state and local
tax returns and other reports that he is required by law to file, and has paid,
or made provision for the payment of, all federal Taxes and all other material
Taxes upon him, his income and his Properties that are due and payable, except
to the extent being Properly Contested.
 
(c)           Guarantor is in compliance, in all material respects with all
Applicable Law, except where noncompliance could not reasonably be expected to
have a Material Adverse Effect.
 
(d)           Guarantor has received and will receive a direct and indirect
material benefit from the transactions evidenced by and contemplated in the Loan
and Security Agreement and the other Loan Documents.  The value of the
consideration received and to be received by Guarantor is reasonably worth at
least as much as the liability and obligation of Guarantor hereunder.
 
(e)           Guarantor is currently informed of the financial condition of
Borrower, each other Obligor and any and all other Persons obligated in respect
of the Guaranteed Obligations and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Guaranteed Obligations.  Guarantor has read and understands the terms and
conditions of the Loan Documents.  Guarantor is familiar with, and has had an
opportunity to review the books and records regarding, the financial condition
of Borrower and is familiar with the value of any and all property intended to
be security for the payment of all or any part of the Guaranteed Obligations;
provided that Guarantor is not relying on such financial condition or the
existence or value of any such security as an inducement to enter into this
Guaranty Agreement.  Guarantor has adequate means to obtain, on a continuing
basis, information concerning the financial condition of Borrower and the other
Obligors.  Guarantor has not been induced to enter into this Guaranty Agreement
on the basis of a contemplation, belief, understanding or agreement that any
Person other than Guarantor will be liable to pay the Guaranteed
Obligations.  Lender has not made any representation, warranty or statement to
Guarantor in order to induce Guarantor to execute this Guaranty Agreement.
 
(f)           Each brokerage or other security account maintained by Guarantor
as of the date of this Guaranty Agreement is listed as follows:  (a) UBS, (b)
Merrill Lynch, and (c) Cantone Research, Inc.
 
4.             Covenants.  Guarantor agrees that until all Term Loan Commitments
have been terminated and the Full Payment of Obligations:
 
(a)           Guarantor promises to deliver to Lender:
 
(i)           promptly as soon as available and in any event within 90 days
after the close of each Fiscal Year, financial statements for Guarantor, in form
and substance satisfactory to Lender, certified by Guarantor as being true and
correct in all material respects;
 
(ii)         promptly upon opening any brokerage or other securities account
other than as listed in Section 3(f), written notice providing the name, account
number and financial intermediary for each such account;
 
(iii)        promptly as soon as available and in any event within 30 days after
the last day of each March, June, September and December, copies of the monthly
statement for each of Guarantor’s brokerage or other securities accounts as of
the last day of such month; and
 

 
GUARANTY AGREEMENT - Page 3

--------------------------------------------------------------------------------

 



 
(iv)        such other reports and information (financial or otherwise) as
Lender may request from time to time in connection with Guarantor’s financial
condition or business.
 
(b)           Guarantor shall comply with all Applicable Laws applicable with
respect to Guarantor unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) could not reasonably be expected to have a Material Adverse
Effect.
 
(c)           Guarantor shall pay and discharge all material Taxes prior to the
date on which they become delinquent or penalties attach, unless such Taxes are
being Properly Contested.
 
(d)           Guarantor shall not take any action that would result in the
occurrence of an Event of Default under Section 1.1(e) or Section 11.1(m) of the
Loan and Security Agreement.
 
5.             Obligations Not Impaired.  Guarantor agrees that his obligations
hereunder and under the other Loan Documents to which he is a party shall not be
released, diminished, impaired, reduced or affected by the occurrence of any one
or more of the following events:  (i) lack of organizational authority of
Borrower or any other Obligor; (ii) any receivership, insolvency, bankruptcy or
other proceedings affecting Borrower or any other Obligor or its property;
(iii) partial or total release or discharge of Borrower or any other Obligor or
other Person from the performance of any obligation contained in any instrument
or agreement evidencing, governing or securing all or any part of the Guaranteed
Obligations, whether occurring pursuant to any Applicable Law or otherwise; (iv)
any change in the time, manner or place of payment of, or in any other term of,
or any increase in the amount of, all the Guaranteed Obligations, or any portion
thereof, or any other amendment or waiver of any term of, or any consent to
departure from any requirement of, any of the Loan Documents; (v) the taking or
accepting of any collateral security for all or any part of the Guaranteed
Obligations, this Guaranty Agreement or any other guaranty; (vi) the taking or
accepting of any other guaranty for all or any part of the Guaranteed
Obligations; (vii) any failure to acquire, perfect or continue any Lien on
Collateral securing all or any part of the Guaranteed Obligations or on any
other property securing this Guaranty Agreement; (viii) any exchange, release or
subordination of any Lien on any Collateral, or any release, amendment, waiver
or subordination of any term of any guaranty of the Guaranteed Obligations or
any other impairment of any collateral security or guaranty now or hereafter
securing all or any part of the Guaranteed Obligations; (ix) any failure to
dispose of any collateral security at any time securing all or any part of the
Guaranteed Obligations in a commercially reasonable manner or as otherwise may
be required by any Applicable Law; (x) any merger, reorganization, consolidation
or dissolution of Borrower or any other Obligor, any sale, lease or transfer of
any or all of the assets of Borrower or any other Obligor, or any change in
name, business, organization, location, composition, structure or organization
of Borrower or any other Obligor; (xi) any Change of Control or any other change
in the shareholders of Borrower or any other Obligor; (xii) any invalidity or
unenforceability of or defect or deficiency in any of the Loan Documents;
(xiii) avoidance or subordination of the Guaranteed Obligations, or any portion
thereof; (xiv) the unenforceability of all or any part of the Guaranteed
Obligations against Borrower because any interest contracted for, charged, or
received in respect of the Guaranteed Obligations exceeds the amount permitted
by any Applicable Law; (xv) any waiver, consent, extension, forbearance, or
granting of any indulgence by Lender with respect to the Guaranteed Obligations
or any provision of any of the Loan Documents; (xvi) any delay in or lack of
enforcement of any remedies under the Loan Documents; (xvii) the act of creating
all or any part of the Guaranteed Obligations is ultra vires, or the officers or
other representatives creating all or any part of the Guaranteed Obligations
acted in excess of their authority; (xviii) any election of remedies by Lender;
(xix) any of the Loan Documents were forged; (xx) the election by Lender in any
proceeding under the Bankruptcy Code of the application of Section 1111(b)(2)
thereof; (xxi) any borrowing or grant of a security interest by Borrower or any
other Obligor, as debtor-in-possession, under Section 364 of the Bankruptcy
Code, or the use of cash collateral by Borrower, or any consent by Lender to any
of the foregoing; (xxii) the disallowance in bankruptcy of all or any portion of
the claims of any of Lender for payment of any of the Guaranteed Obligations; or
(xxiii) any other circumstance which might otherwise constitute a legal or
equitable discharge or defense available to Borrower, Guarantor, or any other
Obligor (other than Full Payment of the Guaranteed Obligations).

 
GUARANTY AGREEMENT - Page 4

--------------------------------------------------------------------------------

 
 
 
6.
Consent and Waiver.

 
(a)           Guarantor hereby waives, to the maximum extent permitted under
Applicable Law: (i) notice of acceptance of this Guaranty Agreement or other
Loan Documents to which he is a party; (ii) notice of any Loans, Letters of
Credit, or other financial accommodations made or extended under the Loan
Documents; (iii) notice of the amount of the Guaranteed Obligations; (iv) notice
of any adverse change in the financial condition of Borrower or any other
Obligor or other Person or of any other fact that might affect Guarantor's risk
with respect to the Guaranteed Obligations; (v) notice of presentment for
payment, demand, protest, and notice thereof, notice of intent to accelerate,
notice of acceleration, notice of dishonor, diligence, or promptness in
enforcement and indulgences of every kind as to the Guaranteed Obligations;
(vi) notice of any of the events or circumstances enumerated in paragraph 5
hereof, and all other notices and demands to which Guarantor might otherwise be
entitled (except if such notice is specifically required to be given to
Guarantor hereunder or under any of the Loan Documents to which Guarantor is a
party); (vii) any requirement that Lender protect, secure, perfect, or insure
any Lien on any Collateral or other property as security for the Guaranteed
Obligations or exhaust any right or take any action against Borrower or any
other Obligor or other Person or any Collateral; (viii) the benefit of any
statute of limitation applicable to enforcement of the Guaranteed Obligations,
or any portion thereof, or any Liens in the Collateral or other property as
security for the Guaranteed Obligations; (ix) all rights by which Guarantor
might be entitled to require suit against Borrower or any other Obligor or other
Person in respect of any of the Guaranteed Obligations; or (x) any other defense
of Borrower or any other Obligor or other Person (other than Full Payment of the
Guaranteed Obligations).
 
(b)           Guarantor hereby waives and agrees not to assert against Lender,
to the extent allowed by any Applicable Law: (i) any defense available to
Borrower against Lender arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any Lien in the Collateral or any other property as
security for the Guaranteed Obligations; and (ii) any right or defense arising
by reason of any claim or defense based upon an election of remedies by Lender
under any Applicable Law.
 
(c)           Lender shall have the right to seek recourse against Guarantor to
the fullest extent provided for herein, and no election by Lender to proceed in
one form of action or proceeding, or against any party, or on any obligation,
shall constitute a waiver of Lender's right to proceed in any other form of
action or proceeding or against other parties unless Lender has expressly waived
such right in writing.  Without limiting the foregoing, no action or proceeding
by Lender under any document or instrument evidencing the Guaranteed Obligations
shall serve to diminish the liability of Guarantor under this Guaranty Agreement
or other Loan Documents to which he is a party until Full Payment of the
Guaranteed Obligations.
 
(d)           To the maximum extent permitted under Applicable Law, Guarantor
waives, and agrees that his liability hereunder shall not be affected by, any
neglect, delay, omission, failure, or refusal of Lender to (i) exercise or
properly or diligently exercise any right or remedy with respect to any or all
of the Guaranteed Obligations or the collection thereof or any Collateral or
other security for or Guaranty of the Guaranteed Obligations, or any portion
thereof, (ii) take or prosecute, or properly or diligently take or prosecute,
any action for the collection of any or all of the Guaranteed Obligations
against Borrower or any other Obligor or other Person in respect of any or all
of the Guaranteed Obligations, (iii) foreclose or prosecute, or properly or
diligently foreclose or prosecute, any action in connection with any agreement,
document, or instrument or arrangement evidencing, securing, or otherwise
affecting all or any part of the Guaranteed Obligations, or (iv) mitigate
damages or take any other action to reduce, collect, or enforce the Guaranteed
Obligations.

 
GUARANTY AGREEMENT - Page 5

--------------------------------------------------------------------------------

 
 
(e)           Lender may at any time, without the consent of or notice to
Guarantor, without incurring responsibility to Guarantor and without impairing,
releasing, reducing, or affecting the obligations of Guarantor hereunder:
(i) change the manner, place, or terms of payment of all or any part of the
Guaranteed Obligations, or renew, extend, modify, rearrange, refinance, refund,
or alter all or any part of the Guaranteed Obligations; (ii) sell, exchange,
release, surrender, subordinate, realize upon, or otherwise deal with in any
manner and in any order any Collateral and any Lien securing all or any part of
the Guaranteed Obligations or setoff against all or any part of the Guaranteed
Obligations; (iii) neglect, delay, omit, fail, or refuse to take or prosecute
any action for the collection of all or any part of the Guaranteed Obligations
or this Guaranty Agreement or other Loan Documents or to take or prosecute any
action in connection with any of the Loan Documents; (iv) exercise or refrain
from exercising any rights against Borrower, any other Obligor or Person, or
otherwise act or refrain from acting; (v) settle or compromise all or any part
of the Guaranteed Obligations or subordinate the payment of all or any part of
the Guaranteed Obligations to the payment of any obligations, indebtedness, or
liabilities which may be due or become due to Lender or others; (vi) apply any
deposit balance, fund, payment, collections through process of law or otherwise,
or other property of Borrower or any other Obligor to the satisfaction of
indebtedness or obligations of Borrower to Lender not guaranteed under this
Guaranty Agreement; (vii) release all or any one or more parties to any one or
more of the Loan Documents or grant other indulgences to Borrower or any other
Obligor or other Person in respect thereof; (viii) amend or modify in any manner
and at any time or from time to time any of the Loan Documents; (ix) partially
or fully release or enforce, exchange, release or waive any security for the
Guaranteed Obligations, or any portion thereof; and (x) bring suit against any
and all Persons liable or obligated in respect of the Guaranteed Obligations,
collectively together, jointly and severally, or separately, and apply any
amounts obtained by Lender in such manner as Lender may elect, subject to the
Loan Documents.
 
(f)           Should Lender seek to enforce the obligations hereunder by action
in any court or otherwise, Guarantor waives, to the maximum extent permitted
under Applicable Law, any requirement, substantive or procedural, that (i)
rights or remedies be enforced first against Borrower or any other Obligor or
other Person liable for all or any part of the Guaranteed Obligations,
including, without limitation, that a judgment first be rendered against any
such Person, or that Borrower or any other such Person should be joined in such
cause or (ii) enforcement shall first be made against any Collateral or other
property which shall ever have been given to secure all or any part of the
Guaranteed Obligations.  Such waiver shall be without prejudice to Lender's to
proceed against Borrower or any other Obligor or other Person, whether by
separate action or by joinder.
 
(g)           If, in connection with the exercise of any of its rights and
remedies, Lender shall forfeit any of its rights or remedies, including, without
limitation, its right to a deficiency judgment in respect of the Guaranteed
Obligations, whether because of any Applicable Law pertaining to election of
remedies, disposition of collateral, or the like, Guarantor hereby consents to
such action by Lender and waives any claim based upon such action.  Any action
which results in the denial or impairment of any such right to seek a deficiency
judgment against Borrower or any other Obligor or other Person shall not impair
the obligation of Guarantor to Full Payment of the Guaranteed Obligations or any
other obligation of Guarantor contained herein.

 
GUARANTY AGREEMENT - Page 6

--------------------------------------------------------------------------------

 
 
(h)           Guarantor agrees that if, after the occurrence and during the
continuance of an Event of Default, Lender is prevented by any Applicable Law
from exercising its right to accelerate the maturity of all or any portion of
the Guaranteed Obligations, to collect interest thereon, or to enforce or
exercise any other right or remedy with respect thereto, or Lender is prevented
from taking any action to enforce any Lien in the Collateral or any other
property as security for the Guaranteed Obligations, Guarantor shall pay to
Lender, on demand, the amount that would otherwise have been due and payable had
such rights and remedies been permitted to be exercised by Lender, as the case
may be.
 
(i)           Guarantor hereby assumes sole responsibility for keeping himself
informed of the financial condition of Borrower and each other Obligor or other
Person liable for all or any part of the Guaranteed Obligations, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations or any part thereof.  Guarantor agrees that Lender shall not have
any obligation or duty to advise him of any such condition or any such
circumstance.
 
(j)           Guarantor consents and agrees that Lender shall not be under any
obligation to marshal any assets in favor of Guarantor or otherwise in
connection with obtaining payment of any or all of the Guaranteed Obligations
from any Person or source.
 
(k)           Guarantor agrees that Lender may, at any time and from time to
time in its discretion and with or without valuable consideration, allow
substitution or withdrawal of Collateral or other security and release
Collateral or other security without impairing or diminishing the liabilities or
obligations of Guarantor hereunder.
 
(l)           Guarantor agrees that Lender shall not be liable for any failure
to use diligence or care in the collection of the Guaranteed Obligations, in the
creation or perfection of any lien, security interest, or assignment intended as
security, or in preserving the liability of any Person liable or obligated on
the Guaranteed Obligations.
 
(m)           All payments by Borrower and proceeds of Collateral shall be
applied to the Obligations as provided by the Loan and Security
Agreement.  Guarantor waives any requirement for Lender to apply any such
payments or proceeds to the Term Loan except as may be provided by the Loan and
Security Agreement.
 
7.             Default.  Upon the occurrence and during the continuation of an
Event of Default, Guarantor agrees to pay to Lender, for the benefit of Lender,
at Lender's office located in Dallas County, Texas or at such other place as
Lender may specify to Guarantor in writing, on demand by Lender and without
further notice of dishonor and without notice of any kind to any Obligor,
Guarantor, or any other Person, the full unpaid amount of the Guaranteed
Obligations, in immediately available funds, or such lesser amount, if any, as
may then be due and payable and demanded by Lender from time to time.  If
acceleration of the time for payment of any amount payable by Borrower or any
other Obligor under or with respect to any of the Guaranteed Obligations is
stayed or otherwise delayed upon the insolvency, bankruptcy, or reorganization
of any Obligor, all such amounts otherwise subject to acceleration under the
terms of the Guaranteed Obligations shall nonetheless be payable by Guarantor
hereunder promptly on demand by Lender, and Guarantor expressly and
unconditionally agrees to make Full Payment of the Guaranteed Obligations.

 
GUARANTY AGREEMENT - Page 7

--------------------------------------------------------------------------------

 
 
 
8.
No Waiver, Remedies.

 
(a)            No failure on the part of Lender to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy.  In no event shall any waiver of the provisions of this Guaranty
Agreement be effective unless the same be in writing and signed by an officer of
Lender, and then only in the specific instance and for the purpose given.  The
rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by any Applicable Law or any of the other Loan
Documents.
 
(b)           Failure by Lender at any time or times hereafter to require strict
performance by Borrower, any other Obligor, Guarantor, or any other Person of
any of the requirements contained in any of the Loan Documents now or at any
time, from time to time, hereafter executed and delivered by Borrower, any other
Obligor, Guarantor, or any such other Person shall not waive, affect, or
diminish the right to demand strict performance thereof, and such right shall
not be deemed to have been modified or waived by any course of conduct or
knowledge of Lender or any officer or employee thereof.
 
(c)           No waiver of any Default or Event of Default or any other breach,
default, or requirement shall operate as a waiver of any other Default or Event
of Default or the same Default or Event of Default on a future occasion, and no
action permitted hereunder shall in any way affect or impair any of the rights
of Lender or the obligations of Guarantor under this Guaranty Agreement or under
any of the other Loan Documents (except to the extent, if any, as may be
specified in any such waiver).  Any determination by a court of competent
jurisdiction of the amount of any principal and/or interest or other amount
constituting any of the Guaranteed Obligations shall be conclusive and binding
on Guarantor irrespective of whether Guarantor was a party to the suit or action
in which such determination was made.
 
9.             Notice of Sale.  In the event that Guarantor is entitled to
receive any notice under the UCC, as it exists in the state governing any such
notice, of the sale or other disposition of any Collateral or other property
securing all or any part of the Guaranteed Obligations, it is agreed that at
least ten days notice of the time and place of any public sale, or the time
after which any private sale or other disposition may be made of any such
Collateral or other property, shall be deemed to be reasonable notice in
conformity with such requirements; provided, that notice given in any other
reasonable manner or at any other reasonable time shall be sufficient.
 
10.           Payment by Guarantor.  Whenever Guarantor pays any sum which is or
may become due under this Guaranty Agreement, Guarantor shall also deliver
written notice thereof to Lender contemporaneously with such payment.  Such
notice shall be effective for purposes of this paragraph when given with such
payment to Lender in a manner prescribed for notices hereunder.  For purposes of
this Guaranty Agreement, in the absence of such notice in compliance with the
provisions hereof, any sum received by Lender on account of the Guaranteed
Obligations shall be conclusively deemed paid by Borrower.
 
11.           Lender.  Lender shall have all of the rights, powers, and benefits
as are prescribed by the Loan Documents.

 
GUARANTY AGREEMENT - Page 8

--------------------------------------------------------------------------------

 
 
12.           Cumulative Remedies; No Election.  If Guarantor is or becomes
liable or obligated for the Guaranteed Obligations, by endorsement or otherwise,
other than under this Guaranty Agreement, such liability or obligation shall not
be in any manner impaired or affected hereby, and the rights and remedies of
Lender hereunder shall be cumulative of any and all other rights and remedies
that Lender may ever have against Guarantor.  The exercise by Lender of any
right or remedy hereunder or under any other agreement, document, or instrument,
or at law or in equity, shall not preclude the concurrent or subsequent exercise
of any other right or remedy.  This Guaranty Agreement may be enforced from time
to time as often as occasion for enforcement may arise as may be determined by
Lender, and it is agreed and understood that it shall not be necessary for
Lender, in order to enforce payment by Guarantor, first to exercise any rights
or remedies against Borrower, any other Obligor, the Collateral, or any other
Person under the Loan Documents or any Applicable Law.
 
13.           Binding Effect.  This Guaranty Agreement, and Guarantor's
performance hereunder, is for the benefit of Lender and its successors and
permitted assigns, and in the event of an assignment by Lender, or its
successors or permitted assigns, of the Guaranteed Obligations, or any part
thereof, the rights and benefits hereunder, to the extent applicable to the
indebtedness, liabilities, and obligations so assigned, shall be deemed
transferred with such indebtedness, liabilities, and obligations without
necessity of further express action.  This Guaranty Agreement is binding upon
Guarantor, and his successors and assigns.
 
14.           Subordination.  Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the prior Full Payment of all Guaranteed Obligations as herein
provided.  After the occurrence and during the continuance of an Event of
Default, the Subordinated Indebtedness shall not be payable, and no payment of
principal, interest, or other amounts on account thereof, and no property or
guarantee of any nature to secure or pay the Subordinated Indebtedness shall be
made or given, directly or indirectly, by or on behalf of any Debtor (hereafter
defined) or received, accepted, retained, or applied by Guarantor unless and
until Full Payment of the Guaranteed Obligations.  If any sums shall be paid to
Guarantor by any Debtor or any other Person on account of the Subordinated
Indebtedness when such payment is not permitted hereunder, such sums shall be
held in trust by Guarantor for the benefit of Lender and shall forthwith be paid
to Lender without affecting the liability of Guarantor under this Guaranty
Agreement and may be applied by Lender against the Guaranteed Obligations in
accordance with the Loan and Security Agreement.  Upon the request of Lender,
Guarantor shall execute, deliver, and endorse to Lender such documentation as
Lender may reasonably request to perfect, preserve, and enforce its rights
hereunder.  For purposes of this Guaranty Agreement, the term "Subordinated
Indebtedness" means, with respect to Guarantor, all indebtedness, liabilities,
and obligations of Borrower or any other Obligor other than Guarantor (Borrower
and each such other Obligor, herein the "Debtors") to Guarantor, whether such
indebtedness, liabilities, and obligations now exist or are hereafter incurred
or arise, or are direct, indirect, contingent, primary, secondary, several,
joint and several, or otherwise, and irrespective of whether such indebtedness,
liabilities, or obligations are evidenced by a note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such
indebtedness, obligations, or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantor.  Guarantor agrees that any and all Liens (including
any judgment liens), upon any Debtor's assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Debtor's assets securing payment of the Guaranteed
Obligations or any part thereof, regardless of whether such Liens in favor of
Guarantor or Lender presently exist or are hereafter created or attached
(provided that the foregoing shall not be interpreted or deemed to allow the
existence of any such Liens to the extent otherwise prohibited by the Loan
Documents).  Without the prior written consent of Lender, Guarantor shall not
(i) file suit against any Debtor or exercise or enforce any other creditor's
right he may have against any Debtor or (ii) foreclose, repossess, sequester, or
otherwise take steps or institute any action or proceedings (judicial or
otherwise, including without limitation the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor's relief, or insolvency
proceeding) to enforce any obligations of any Debtor to Guarantor or any Liens
held by Guarantor on assets of any Debtor.  In the event of any receivership,
bankruptcy, reorganization, rearrangement, debtor's relief, or other insolvency
proceeding involving any Debtor as debtor, Lender shall have the right to prove
and vote any claim under the Subordinated Indebtedness and to receive directly
from the receiver, trustee, or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness
until the Full Payment of the Guaranteed Obligations.  Lender may apply any such
dividends, distributions, and payments against the Guaranteed Obligations in
accordance with the Loan and Security Agreement or other Loan Documents.

 
GUARANTY AGREEMENT - Page 9

--------------------------------------------------------------------------------

 
 
15.           Right of Setoff.  Guarantor hereby grants to Lender a right of
setoff upon any and all monies, securities, or other property of Guarantor, and
the proceeds therefrom, now or hereafter held or received by or in transit to
Lender from or for the account of Guarantor, whether for safekeeping, custody,
pledge, transmission, collection, or otherwise, and also upon any and all
deposits (general or special) and credits of Guarantor, and any and all claims
of Guarantor against Lender at any time existing.  The right of setoff granted
pursuant to this paragraph shall be cumulative of and in addition to Lender's
common law right of setoff.
 
16.           Further Assurances.  Upon the request of Lender, Guarantor will,
at any time and from time to time, duly execute and deliver to Lender any and
all such further agreements, documents, and instruments, and supply such
additional information, as may be reasonably necessary to obtain the full
benefits of this Guaranty Agreement.
 
17.           Savings.  If any provision of this Guaranty Agreement is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term hereof, such provision shall be fully severable, this Guaranty
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
herefrom.  Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of this Guaranty
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and
enforceable.  Notwithstanding anything to the contrary contained herein, no
provision herein or in any other document evidencing the Guaranteed Obligations
shall require the payment or permit the collection of interest in excess of the
maximum permitted by any Applicable Law.  Guarantor and, by its acceptance of
this Guaranty Agreement, the Lender, hereby confirms that it is the intention of
such Person that this Guaranty Agreement and the obligations of Guarantor
hereunder not constitute a fraudulent transfer or conveyance for the purposes of
any Insolvency Proceeding, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty Agreement and the obligations of Guarantor
hereunder.  To effectuate the foregoing intention, the Lender and Guarantor
hereby agree that the obligations of Guarantor under this Guaranty Agreement at
any time shall be limited to the maximum amount as will not result in such
obligations of Guarantor hereunder or this Guaranty Agreement constituting an
unenforceable fraudulent transfer or fraudulent conveyance.
 
18.           Modification in Writing.  No modification, consent, amendment, or
waiver of any provision of this Guaranty Agreement, and no consent to any
departure by Guarantor herefrom, shall be effective unless the same shall be in
writing and signed by a duly authorized officer of Lender and, as to any
modification or amendment, Guarantor, and then shall be effective only in the
specific instance and for the specific purpose for which given.
 
19.           Expenses.  Guarantor agrees to pay on demand by Lender all
reasonable out-of-pocket costs and expenses incurred by Lender in connection
with the negotiation, preparation, execution, and performance of the terms and
provisions of this Guaranty Agreement and any and all amendments, modifications,
renewals, restatements, and/or supplements hereto from time to time, including,
without limitation, the reasonable out-of-pocket fees and expenses of legal
counsel to Lender.  If Guarantor should breach or fail to perform any provision
of this Guaranty Agreement, Guarantor agrees to pay to Lender all costs and
expenses incurred by Lender in the enforcement of this Guaranty Agreement from
time to time, including, without limitation, the reasonable fees and expenses of
all legal counsel to Lender.

 
GUARANTY AGREEMENT - Page 10

--------------------------------------------------------------------------------

 
 
20.           No Oral Agreements.  THIS GUARANTY AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN GUARANTOR AND LENDER RELATING TO THE SUBJECT MATTER OF THIS
GUARANTY AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.  THIS GUARANTY AGREEMENT
SUPERSEDES ALL PRIOR (IF ANY) ORAL AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS
RELATING TO THE SUBJECT MATTER OF THIS GUARANTY AGREEMENT.
 
21.           Notices.  Unless otherwise specifically provided in this Guaranty
Agreement, all notices or other communications required or permitted to be given
under this Guaranty Agreement shall be given, if to Lender, as specified in the
Loan and Security Agreement, or if to Guarantor, to Borrower in the manner
specified in the Loan and Security Agreement.
 
22.           Survival.  All representations, warranties, covenants and
agreements of Guarantor in this Guaranty Agreement shall survive the execution
of this Guaranty Agreement.
 
23.           Counterparts.  This Guaranty Agreement may be executed in any
number of counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute one and the same Guaranty
Agreement.  Delivery of the signature page of this Guaranty Agreement by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart hereof and shall be deemed valid as an original.
 
24.           GOVERNING LAW.  THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
25.           Consent to Forum.  GUARANTOR HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
DALLAS COUNTY, TEXAS, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO THIS
GUARANTY AGREEMENT, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY HIM
SOLELY IN ANY SUCH COURT.  GUARANTOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS
AND DEFENSES THAT HE MAY HAVE REGARDING SUCH COURT'S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM.  GUARANTOR IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 28.  Nothing
herein shall limit the right of Lender to bring proceedings against Guarantor in
any other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law.  Nothing in this Guaranty Agreement shall be
deemed to preclude enforcement by Lender of any judgment or order obtained in
any forum or jurisdiction.

 
GUARANTY AGREEMENT - Page 11

--------------------------------------------------------------------------------

 
 
26.           Waivers by Guarantor.  To the fullest extent permitted by
Applicable Law, Guarantor waives (a) the right to trial by jury (which Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to this Guaranty Agreement or the Guaranteed Obligations; (b) presentment,
demand, protest and notice of presentment; (c) notice prior to taking possession
or control of any Collateral for the Guaranteed Obligations; (d) any bond or
security that might be required by a court prior to allowing Lender to exercise
any rights or remedies; (e) the benefit of all valuation, appraisement and
exemption laws; (f) any claim against Lender, on any theory of liability, for
special, indirect, consequential, exemplary or punitive damages (as opposed to
direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or transactions relating thereto; and (g) notice of
acceptance hereof.  Guarantor acknowledges that the foregoing waivers are a
material inducement to Lender entering into the Loan and Security Agreement and
that Lender is relying upon the foregoing in its dealings with
Borrower.  Guarantor has reviewed the foregoing waivers with his legal counsel
and has knowingly and voluntarily waived his jury trial and other rights
following consultation with legal counsel.  In the event of litigation, this
Guaranty Agreement may be filed as a written consent to a trial by the court.
 
27.           Irrevocable Nature of Guaranty.  This Guaranty Agreement shall be
irrevocable.  Guarantor acknowledges that any purported or attempted revocation
shall constitute an Event of Default.
 
28.           Notice.  All notices and other communications to Guarantor
pursuant to this Guaranty Agreement shall be in writing and shall be given to
Guarantor, at Guarantor’s address shown on the signature page hereof, or at such
other address as Guarantor may hereafter specify by notice in accordance with
this Section 28.  Each such notice or other communication shall be effective
only (a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the U.S. mail, with first-class postage
pre-paid, addressed to the applicable address; or (c) if given by personal
delivery, when duly delivered to the notice address with receipt
acknowledged.  Any written notice or other communication that is not sent in
conformity with the foregoing provisions shall nevertheless be effective on the
date actually received by Guarantor.
 
29.           Headings.  The paragraph headings in this Guaranty Agreement are
for convenience of identification only and do not limit any of the provisions
hereof.
 
30.           Patriot Act Notice.  Guarantor acknowledges notice by Lender that
pursuant to the requirements of the Patriot Act, Lender is required to obtain,
verify and record information that identifies Guarantor, including his legal
name, address, social security number, date of birth and other information that
will allow Lender to identify him in accordance with the Patriot Act.
 
IN WITNESS WHEREOF, the undersigned has executed this Guaranty Agreement as of
the effective date specified in the introductory paragraph hereinabove.



 
GUARANTOR:
                 
/s/ Richard J. Kurtz            
 
Richard J. Kurtz

 
 
GUARANTY AGREEMENT - Page 12
 

--------------------------------------------------------------------------------